DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Steven M. Bouknight on 3/15/2021 via telephonic interview.

Amendments to the Claims:
Claims 1, 12, and 20 are amended.
Claims 5- 6 and 16 – 17 are canceled.

1.    (Amended) A computer-implemented method comprising:
detecting, by one or more processors, whether a first service of a plurality of services is requested in a computing environment, the plurality of services supporting execution of different types of tasks of a function;

initiating, by one or more processors, at least one instance of the second service in the computing environment before the second service is requested based on detecting that the first service is requested; and
initiating, by the one or more processors, and based on the dependency relationship between the plurality of services, a remaining service from the plurality of services before the
remaining service is requested in response to detecting that a service on which the remaining
service directly depends is requested in the computing environment [[.]]; and
wherein initiating the at least one instance of the second service further comprises:
determining, by one or more processors, a time point for initiating the at least one instance of the second service based on a request time when the first service is requested, an execution time duration of a task by the at least one instance of the first service, and an initiating time duration of the at least one instance of the second service; and
initiating, by one or more processors, the at least one instance of the second service at the determined time point; and 
wherein determining the time point for initiating the at least one instance of the second service further comprises:
determining, by one or more processors, the time point for initiating the at least one instance of the second service such that the initiating of the at least one instance of the second service is completed before execution of the task is completed by the at least one instance of the first service.
5.    (canceled) 
6.    (canceled) 
12.    (Amended) A system comprising:
a processing unit; and
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing a method including:
detecting whether a first service of a plurality of services is requested in a computing environment, the plurality of services supporting execution of different types of tasks of a function;
in response to detecting that the first service is requested, determining the plurality of services associated with the first service based on a dependency relationship between the plurality of services and the first service, and identifying a second service of the plurality of services that directly depends on the first service; and

initiating, based on the dependency relationship between the plurality of services,
a remaining service from the plurality of services before the remaining service is
requested in response to detecting that a service on which the remaining service directly
depends is requested in the computing environment [[.]];wherein initiating the at least one instance of the second service further comprises:
determining a time point for initiating the at least one instance of the second service based on a request time when the first service is requested, an execution time duration of a task by the at least one instance of the first service, and an initiating time duration of the at least one instance of the second service; and
initiating the at least one instance of the second service at the determined time point; and
wherein determining the time point for initiating the at least one instance of the second service further comprises:
determining the time point for initiating the at least one instance of the second service such that the initiating of the at least one instance of the second service is completed before execution of the task is completed by the at least one instance of the first service.

canceled)
17.    (canceled) 
20.    (Amended) A computer program product being tangibly stored on a non-transient machine-readable medium and comprising machine-executable instructions, the instructions, when executed on a device, causing the device to perform acts including:
detecting whether a first service of a plurality of services is requested in a computing environment, the plurality of services supporting execution of different types of tasks of a function;
in response to detecting that the first service is requested, determining the plurality of services associated with the first service based on a dependency relationship between the plurality of services and the first service, and identifying a second service of the plurality of services that directly depends on the first service; and
initiating at least one instance of the second service in the computing environment before the second service is requested based on detecting that the first service is requested; and
initiating, based on the dependency relationship between the plurality of services, a
remaining service from the plurality of services before the remaining service is requested in
response to detecting that a service on which the remaining service directly depends is requested in the computing environment [[.]]; and 
wherein initiating the at least one instance of the second service further comprises:
determining a time point for initiating the at least one instance of the second service based on a request time when the first service is requested, an execution time duration of a task by the at least one instance of the first service, and an initiating time duration of the at least one instance of the second service; and
initiating the at least one instance of the second service at the determined time point; and
wherein determining the time point for initiating the at least one instance of the second service further comprises:
determining the time point for initiating the at least one instance of the second service such that the initiating of the at least one instance of the second service is completed before execution of the task is completed by the at least one instance of the first service.

Allowable Subject Matter

Claims 1-4, 8-15, and 18-20 are allowed. 

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to novel (MPEP 2142 “Hindsight Analysis))




Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449